      Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
                Plaintiff                       §
v.                                              §    CASE NO.: 4:20-cv-1084
                                                §
$98,020.00 IN US CURRENCY,                      §
                   Defendant.                   §

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America files this action for forfeiture and alleges upon information

and belief:

                                        Nature of Action

       1.     This is a civil forfeiture action in rem brought under:

              a.      21 U.S.C. § 881(a)(6) which provides for the forfeiture of all

              moneys furnished or intended to be furnished by any person in

              exchange for a controlled substance or listed chemical in violation

              of the Controlled Substances Act (21 U.S.C. § 801, et seq.), all

              proceeds traceable to such an exchange, and all moneys used or

              intended to be used to facilitate any violation of the Controlled

              Substances Act.

                                     Jurisdiction and Venue

       2.     The Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C. §§

1345 and 1355.

       3.     Venue is proper in the Southern District of Texas under 28 U.S.C. §§ 1355(b)(1),

1391(b), and 1395.
      Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 2 of 7



                                      Defendant Property

       4.     The Defendant Property is $98,020.00 in U.S. currency (“Defendant Property”).

Law enforcement officers seized the Defendant Property on or about November 13, 2019, from

Robert Franklin (“Claimant”) at the George Bush Intercontinental Airport (“IAH”) in Houston,

Texas. Defendant Property was located inside of Claimant’s carry-on luggage and backpack.

Defendant Property is on deposit in a United States Customs and Border Protection (“CBP”) seized

asset deposit fund account located at a Federal Reserve Bank.

       5.     Claimant filed a claim with CBP contesting the administrative forfeiture of

Defendant Property. Claimant stated in his claim that he is the owner of Defendant Property.

                                           Factual Basis

       6.     On November 13, 2019, law enforcement agents with the United States Department

of Homeland Security Investigations (“HSI”) in Houston, Texas, were notified by the

Transportation Security Administration (“TSA”) of the discovery of bulk U.S. currency, the

Defendant Property, by TSA during passenger security screening operations at IAH. The

Defendant Property was carried in the carry-on luggage and backpack of Claimant, who was

scheduled to fly from Houston to Los Angeles, California, with continued travel to Medford,

Oregon.

       7.     Agents with HSI approached Claimant at his departure gate, identified themselves

as HSI agents, asked to speak with Claimant. Claimant agreed.

       8.     Claimant told agents he was traveling to Medford, Oregon, with the purpose to buy

some property. Additionally, Claimant stated he was moving to Oregon to start a new life and only

decided to move to Oregon a few days prior when he bought a one-way airline ticket.




                                               2
      Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 3 of 7



       9.      Medford, Oregon, is well-known to law enforcement agents for marijuana

cultivation and as source city/region for distribution of marijuana on the black market.

       10.     Agents told Claimant that they received a report that Claimant was traveling with a

large amount of currency and asked Claimant to whom it belonged. Claimant stated the money

belonged to him and he acquired the money from the sale of property. Without prompting,

Claimant retrieved documentation from inside his backpack that reflected a sale of property from

on or about April 2018. (Claimant earlier implied to TSA that some of the Defendant Property was

an inheritance from the passing of his mother and another relative.)

       11.     Agents asked Claimant if he would open his carry-on luggage, to which Claimant

agreed. Claimant unzipped his luggage to reveal clothes folded on top of a layer of Defendant

Property with an additional layer of clothing and Defendant Property beneath. Defendant Property

was wrapped in rubber bands and sorted in one-half inch thick bundles. Agents noticed a heavily

deodorized smell emanating from inside the luggage.

       12.     Claimant again told agents that the Defendant Property was his and was derived

from the sale of property. Claimant could not provide any information related to property he

intended to buy in Oregon, nor would he provide a name of the friend he stated he was planning

to stay with upon arrival to Oregon.

       13.     Claimant voluntarily consented in writing to a search of his carry-on luggage and

his backpack. $48,020.00 of the Defendant Property was found in twenty-three (23) rubber banded

stacks in Claimant’s carry-on luggage. This portion of the Defendant Property was heavily

deodorized or perfumed. The remaining $50,000.00 of the Defendant Property was found in

several additional stacks in Claimant’s backpack.

       14.     Agents smelled the odor of marijuana while searching Claimant’s backpack.



                                                 3
      Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 4 of 7



       15.     Within defendant’s backpack, agents discovered a business card that contained

several hand-written notations including “OG,” “purple punch,” and “sunset,” all of which are

varieties or strains of marijuana known to law enforcement. These and other illegible names had

corresponding numerical figures beside them believed to be the price per pound from where they

are sourced.

       16.     A canine trained in the detection of narcotics alerted to the presence of narcotics on

Defendant Property.

       17.     The Defendant Property was furnished or intended to be furnished in exchange for

a controlled substance or listed chemical in violation of the Controlled Substances Act, 21 U.S.C.

§ 801, et seq., is proceeds traceable to such an exchange, or was used or intended to be used to

facilitate any violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq.

                                  Notice to Any Potential Claimants

       YOU ARE HEREBY NOTIFIED that if you assert an interest in Defendant Property which

is subject to forfeiture and want to contest the forfeiture, you must file a verified claim which

fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The verified claim must be filed no later than thirty-five (35)

days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with

the United States District Clerk for the Southern District of Texas at United States Courthouse,

515 Rusk Avenue, Houston, Texas 77002, and a copy must be served upon the undersigned

Assistant United States Attorney at United States Attorney’s Office, 1000 Louisiana, Suite 2300,

Houston, Texas 77002.



                                                 4
       Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 5 of 7



                                        Requested Relief

        Wherefore, the United States of America requests that judgment of forfeiture be entered

against Defendant Property in favor of the United States of America under Title 21 U.S.C.

§881(a)(6) in addition to such costs and other relief to which the United States of America may be

entitled.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney


                                     By:     s/ Karen M. Lansden
                                             Karen M. Lansden
                                             Assistant United States Attorney
                                             Federal Bar Number 3295530
                                             Louisiana Bar Number 34632
                                             1000 Louisiana, Suite 2300
                                             Houston, Texas 77002
                                             Phone: (713) 567 9413
                                             Fax: (713) 718-3405
                                             Karen.Lansden@usdoj.gov




                                                5
Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 6 of 7
      Case 4:20-cv-01084 Document 1 Filed on 03/27/20 in TXSD Page 7 of 7



                                      Certificate of Service

       I hereby certify that a copy of the foregoing has been served upon the following in the

manner indicated on March 27, 2019:


Counsel for Robert Franklin (certified mail/rrr)
Greg Gladden
Law Office of Greg Gladden
3017 Houston Avenue
Houston, Texas 77009


                                                       s/ Karen M. Lansden
                                                       Karen M. Lansden
                                                       Assistant United States Attorney




                                                   7
